Citation Nr: 1817602	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 212A		DATE
		

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for hepatitis C.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye condition (also claimed as blepharitis, conjunctivitis, drusen, and vision problems).

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for deviated nasal septum, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disorder.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for varicose veins.

6.  Entitlement to service connection for an eye condition, to include blepharitis, conjunctivitis, drusen, and vision problems.

7.  Entitlement to service connection for a respiratory disorder.

8.  Entitlement to service connection for varicose veins.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for hepatitis C is granted.

New and material evidence having been received, the appeal to reopen service connection for an eye condition is granted.

New and material evidence not having been received, the appeal to reopen service connection for deviated nasal septum is denied.

New and material evidence having been received, the appeal to reopen service connection for a respiratory disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for varicose veins is granted.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of hepatitis C, and the evidence is at least in equipoise on whether it was caused by negligence on the part of VA in furnishing medical treatment in August 2007.

2.  Service connection for blepharitis, deviated nasal septum, a respiratory disorder, and varicose veins were denied in a May 1986 Board decision, and the Veteran did not appeal the decision.

3.  In May 1998, the Veteran requested reconsideration of the May 1986 Board decision, which was denied in November 1998.

4.  In a March 2000 Board decision, there was no clear and unmistakable error (CUE) found in the May 1986 Board decision.

5.  With regard to the claimed eye condition, respiratory disorder, and varicose veins, evidence received since the May 1986 Board decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claims for service connection.

6.  With regard to the claimed deviated nasal septum, evidence received since the May 1986 Board decision is new but not material and does not support the application to reopen service connection for deviated nasal septum.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for compensation under 38 U.S.C. § 1151 for hepatitis C have been met.  38 U.S.C. § 1151; 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for an eye condition.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim for service connection for deviated nasal septum.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim for service connection for a respiratory disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).

5.  New and material evidence has been received to reopen the claim for service connection for varicose veins.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1980 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to compensation under 38 U.S.C. § 1151 for hepatitis C and found that new and material evidence had not been received to reopen the claims for service connection for blepharitis, deviated nasal septum, a respiratory disorder, and varicose veins.

In August 2017, the Veteran testified at a Board hearing before the undersigned at the RO, and a transcript of that hearing is of record.

The issues of entitlement to service connection for an eye condition, respiratory disorder, and varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Compensation under 38 U.S.C. § 1151 for hepatitis C

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. § 1151(a).

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151(a). 

In this case, VA treatment records indicate that the Veteran's liver-associated enzymes, aspartate aminotransferase (AST) and alanine aminotransferase (ALT), from 1999 through December 2006 were normal.  In an April 2012 memorandum, the Bay Pines VA healthcare system (HCS) interim director, K.B., indicated that the Veteran tested negative for the hepatitis C antibody (HCV) in January 2005, January 2006, and December 2006.  

It is undisputed that in August 2007, the Veteran had a colonoscopy and upper endoscopy procedure at the Bay Pines VA healthcare system.

Beginning in February 2008, the Veteran has had elevated levels of AST (25-57) and ALT (42-70), confirming evidence of ongoing liver injury.  Tests for the hepatitis C antibody (HCV) and HVC RNA in September, October, and November 2011 were positive.  See February and July 2014 letters from Dr. R.D.  

In an October 2011 infectious disease consultation, the treating physician indicated that "indeed the patient has hepatitis C."

In a July 2014 letter, Dr. R.D., a VA hepatologist, concluded that the above data indicated a likely onset of chronic liver injury sometime between December 2006 and February 2008, and onset of HCV infection between October 2006 (as it takes an average of two months for the HCV antibody to become positive after exposure) and September 2011.  Thus, the Board finds that there was an additional disability.

The Board also finds that the Veteran's hepatitis C contraction occurred in a VA facility as a result of VA's negligence.  In June 2012, Dr. R.G., a VA gastroenterologist, indicated that the Veteran's hepatitis C was at least as likely as not caused by or the result of treatment received at VA healthcare facilities.  He indicated that the Veteran denied having blood transfusions, IV drug abuse, or cocaine use.  She had dental work and eyebrow tattoos done outside VA, had an affidavit from her sexual partner that s/he was negative for hepatitis C, and her three former husbands were also negative for hepatitis C.  In addition, the Veteran was negative for hepatitis C in 2006, and had a colonoscopy in 2007 at the Bay Pines VA facility.

In February 2014, Dr. R.D. submitted a letter indicating that he had been involved in the Veteran's care since she was seen in the liver clinic at the Washington, DC VAMC.  He indicated that he was a practicing hepatologist, a member of the VA national HCV Technical Advisory Group, and had been part of two CDC task forces that developed guidelines for testing for HVC.  Dr. R.D. discussed the Veteran's history of normal liver test results from 1999 to December 2006, and abnormal liver-associate enzymes starting in February 2008 and continuing since then.  He indicated that the main modes of acquisition of HCV are by injection drug use and transfusion of blood or blood products before 1992.  The Veteran's hepatitis C was obviously not due to a blood transfusion before 1992 because her infection occurred in late 2006 or 2007, and she repeatedly denied injection drug use.  Although sexual transmission could occur, the most likely cause was related to a health care procedure, termed nosocomial infection.  The Veteran underwent a coloscopy and upper endoscopy with IV sedation in August 2007 at Bay Pines.  Dr. R.D. cited a study from Spine indicating that nosocomial infection was the most common cause (67 percent) of new HCV infections, and noted that there had been numerous reports in the Unites States of outbreaks of HCV associated with unsafe injection practices.  "In our medical center, since 2003 we have had 5 recognized cases of acute HCV infection temporally related to diagnostic procedures."  Dr. R.D. concluded that "the facts are clear" that the Veteran's liver injury occurred sometime between late 2006 and early 2008, and that based on the timing and lack of other obvious risk factors, it was more likely than not that both the chronic liver injury and HCV infection were the result of the VA-performed endoscopy procedure in August 2007.

In July 2014, Dr. R.D. submitted another letter reiterating the rationale for his opinion that the Veteran's hepatitis C was the result of her VA-performed procedure in August 2007, and noted that VA as a system had a high prevalence of HCV.  In a study from Barcelona (at one of the most respected liver units in the world), 73 of 109 patients with recent HCV infection were found to have hospital admission as their only risk factor for infection.  Of those, 33 had undergone surgery and 16 had an invasive diagnostic procedure, such as an endoscopy.  Dr. R.D. stated that the medical literature was clear that nosocomial transmission was due to insufficient adherence to standard safety measures, and thus nonsocomial HCV acquisition was evidence of negligence.  As such, the Veteran's HCV infection was beyond a reasonable doubt due to negligence on the party of the VA.

The Board acknowledges that there is evidence against the Veteran's claim, including the April 2012 VA memorandum by the interim director of the Bay Pines VA HCS and a September 2012 opinion by a VA physician rendered after reviewing the Veteran's claims file.  The law is clear, however, that pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  The Board finds Dr. R.D.'s opinions to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  His opinions were rendered after reviewing the Veteran's claims file and after treating the Veteran for the claimed condition.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Dr. R.D. provided detailed facts and rationale on which his opinions were based, including explaining specific test results, citing medical literature, and personal knowledge of his VA facility's history.  Dr. R.D.'s opinions are therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hepatitis C was proximately caused by the negligence of VA during a colonoscopy and upper endoscopy performed in August 2007.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, entitlement to compensation under the provisions of 38 U.S.C. § 1151 for hepatitis C is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

2.  New and material evidence claims

Rating decisions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Eye condition, respiratory disorder, and varicose veins

The Veteran first submitted claims for service connection for these disabilities in July 1984, which were denied in a May 1986 Board decision on the basis that the Veteran had no current eye, respiratory, or varicose vein diagnoses, nor was there evidence of any chronic in-service diagnoses of blepharitis, an eye disorder, respiratory disorder, or varicose veins.  The evidence of record at the time of the May 1986 Board decision consisted of the Veteran's STRs, the Application for Compensation and/or Pension Benefits received on July 6, 1984, a statement received in March 1985, and a September 1984 VA examination report.  The Veteran was notified of the rating decision and she did not further appeal the decision to CAVC.  As such, the decision is final.  

In May 1998, the Veteran requested reconsideration of the May 1986 Board decision, which was denied in November 1998.  In April 1999, the Veteran submitted a request for revision of the May 1986 Board decision on the grounds of clear and unmistakable error (CUE).  A March 2000 Board decision denied the motion to find CUE in the May 1986 Board decision.

In September 2011, the Veteran requested to reopen the claims for service connection for an eye condition, respiratory disorder, and varicose veins.  The additional evidence received in support of the application to reopen includes a March 2009 VA treatment record indicating that the Veteran had diagnoses of allergic conjunctivitis (and was using drops) and asthma (and was using an inhaler).  In addition, the Veteran testified in an August 2017 Board hearing that she has been treated on "numerous occasions" for conjunctivitis and that she also had drusen.  She also testified that she currently had varicose veins in her legs and that she first got them during service.  Accordingly, presumed credible, new and material evidence has been received to reopen the claims for service connection for an eye condition, respiratory disorder, and varicose veins.

Deviated nasal septum

The Veteran first submitted a claim for service connection for deviated nasal septum in July 1984, which was denied in a May 1986 Board decision on the basis that there was no evidence that the deviated septum was caused by an in-service trauma, but rather, was congenital in nature.  The evidence of record at the time of the May 1986 Board decision consisted of the Veteran's STRs, the Application for Compensation and/or Pension Benefits received on July 6, 1984, and a September 1984 VA examination report.  The Veteran was notified of the rating decision and she did not perfect an appeal.  As such, the decision is final.  

In May 1998, the Veteran requested reconsideration of the May 1986 Board decision, which was denied in November 1998.  In April 1999, the Veteran submitted a request for revision of the May 1986 Board decision on the grounds of clear and unmistakable error (CUE).  A March 2000 Board decision denied the motion to find CUE in the May 1986 Board decision.

In September 2011, the Veteran requested to reopen the claim for service connection for deviated nasal septum.  The additional evidence received in support of the application to reopen includes VA and private medical records; however, the records do not show evidence of an in-service trauma that caused the deviated nasal septum.  

The Board finds that the evidence submitted since the May 1986 Board decision is new because this evidence was not part of the record at the time of the decision.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for deviated nasal septum.  

Specifically, the evidence does not indicate that an in-service event, injury, or illness occurred that caused the deviated septum.  Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Indeed, the Veteran herself testified in the August 2017 Board hearing that she did not break her nose in service.  In the hearing, the Veteran's representative asked her if she had hit her nose, fallen down, or had any other occurrence in service that caused the deviated septum, and the Veteran denied any event causing it.  The Veteran stated only that "if you had it while you were in service that meant something."  As such, the evidence submitted since the May 1986 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for deviated nasal septum.  Accordingly, new and material evidence has not been received to reopen service connection for deviated nasal septum and the appeal is denied.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 

As discussed above, VA treatment records indicate the Veteran has diagnoses of conjunctivitis and asthma, and she testified that she has varicose veins in her legs.  As such, the Board finds that a remand for relevant examinations is necessary to determine the nature and etiology of any current eye condition, respiratory disorder, and varicose veins.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of any current eye condition (to include blepharitis, conjunctivitis, and/or drusen), respiratory disorder (to include asthma), and/or varicose veins.  

The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

All relevant diagnoses should be noted.  For each diagnosis, the examiner(s) should provide medical opinions on whether it is as likely as not (50 percent or greater probability) that the diagnosis is related to service. 

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


